Case 2:19-cv-10384-CAS-KK Document 15 Filed 07/07/20 Page 1 of 1 Page ID #:48




 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      HEIDI S.,                                    Case No. CV 19-10384-CAS (KK)
12
                                   Plaintiff,
13
                           v.                      JUDGMENT
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16                                 Defendant(s).
17
18
           Pursuant to the Order Accepting Findings and Recommendation of United
19
     States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
21
22   Dated: July 7, 2020
23                                              HONORABLE CHRISTINA A. SNYDER
                                                United States District Judge
24
25
26
27
28
